Citation Nr: 0307744	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-02 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  He died in November 1987.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied dependency and indemnity 
compensation stating that such claim had been denied in 
October 1997.  


FINDINGS OF FACT

1.  The veteran died in November 1987.  The cause of death 
was listed as hepatic failure due to, or as a consequence of, 
cirrhosis of the liver.  

2.  At the time of the veteran's death, he was service 
connected for scars of the left leg, residuals of shell 
fragment wounds, and residual scar, laceration wound to the 
left index finger, both evaluated as noncompensably 
disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claim by means of the February 2000 
determination and the August 2000 and July 2001 letters.  
Initially, the Board notes that the veteran's death 
certificate shows that he died of hepatic failure due to, or 
as a consequence to, cirrhosis of the liver.  In her claim 
for benefits, the appellant has alleged that the veteran had 
post-traumatic stress disorder due to his service in Vietnam, 
which caused him to drink excessively and led to the 
cirrhosis of the liver.  (The veteran was not service 
connected for post-traumatic stress disorder during his 
lifetime.)

In the February 2000 letter, the RO informed the appellant 
that it had previously denied her claim and that dependency 
and indemnity compensation was warranted when the veteran 
died while in service or when he died of a service-connected 
disability.  The RO attached a copy of the October 1997 
rating decision, which informed her that service connection 
for cause of the veteran's death was denied because the 
veteran's death was not shown to be related to military 
service, to include his service-connected disabilities.  In 
the August 2000 letter, the RO asked the appellant to submit 
evidence that cirrhosis was due to Agent Orange exposure, 
that the veteran had post-traumatic stress disorder due to 
military inservice stressors, that the veteran had alcoholism 
due to post-traumatic stress disorder, and that cirrhosis was 
due to alcoholism.  In the July 2001 letter, the RO told the 
appellant that it needed medical evidence that the veteran 
had post-traumatic stress disorder during his lifetime.  It 
also asked for medical evidence showing that the cause of the 
veteran's death, hepatic failure due to cirrhosis of the 
liver, was caused by alcoholism, which was caused by post-
traumatic stress disorder.  It further informed the appellant 
that the lay statements from her and others attributing the 
veteran's death to service could not be accepted since 
statements needed to be provided by medical professionals.  
Based on the above facts, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In 
November 2002, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.159, which included the part that 
addresses that it is VA's duty to obtain relevant records in 
the custody of a federal department or agency and that as 
long as the appellant provided the authorization for private 
medical records, that VA would assist in obtaining records 
not in the custody of a federal department or agency.  The RO 
also informed the appellant that she has the ultimate 
responsibility of providing evidence to substantiate her 
claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO sought to obtain the 
records for which the appellant had completed VA Forms 21-
4142, Authorization and Consent to Release Information to VA.  
In March 2001, the RO sent letters to the San Joaquin County 
Mental Health Service and the San Joaquin County General 
Hospital.  That same month, the San Joaquin County Mental 
Health Service stated that it did not have any records 
pertaining to the veteran.  In July 2001, the RO informed the 
appellant of its inability to obtain those records.  The RO 
obtained the medical records from the San Joaquin County 
General Hospital.  The appellant has not identified any other 
records that have not been obtained and in fact through her 
representative stated that she had no other evidence to 
submit on behalf of her claim.

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.



II.  Decision

The Board notes that there is an October 1997 rating 
decision, which denied service connection for cause of the 
veteran's death.  Thus, when the appellant filed her claim 
for dependency and indemnity compensation, the RO determined 
that she was seeking to reopen a previously-denied claim.  
The Board disagrees that the claim for dependency and 
indemnity compensation was properly adjudicated in October 
1997.  Specifically, there is no notification letter attached 
to the rating decision or anywhere in the claims file that 
would put VA on notice that the appellant received 
notification of the October 1997 rating decision.  In fact, 
the appellant had not filed a claim for dependency and 
indemnity compensation at that time.  In July 1988, the 
appellant filed a claim for burial benefits.  Nowhere in that 
application did she indicate that she was seeking service 
connection for cause of the veteran's death.  Regardless, 
even if she was seeking dependency and indemnity 
compensation, proper notice of the October 1997 rating 
decision was not provided.  Thus, the claim for cause of the 
veteran's death will be adjudicated on a de novo basis.  

The service medical records show that in December 1967, the 
veteran sustained a laceration to his left hand.  It was 
noted to be a superficial laceration.  In February 1968, the 
veteran received a shrapnel wound to the left leg.  He also 
sustained a concussion.  Skull films failed to reveal any 
fracture or intra-cranial foreign body.  It was noted that 
the veteran was admitted and observed, during which time he 
failed to demonstrate any evidence of impending or present 
neurologic complications.  A March 1969 report of medical 
examination shows that the veteran had sustained a concussion 
in Vietnam without any problems since.  Clinical evaluation 
of the endocrine system was normal.  Psychiatric evaluation 
was normal as well.

In April 1969, the veteran filed an original claim for 
service connection, seeking compensation for brain 
concussion, left leg condition, and left forefinger 
condition.

A September 1969 VA neurological examination report shows 
that the veteran reported occasional headaches in the back of 
his head, which he stated came without warning.  The veteran 
described himself as a nervous person all of his life, but 
stated that he had gotten worse after he was in combat.  He 
stated he was in Vietnam for four months.  The examiner 
stated that the veteran's cranial nerves were intact.  Deep 
tendon reflexes were all active and equal.  He found no 
weakness in any modality of the upper or lower extremities.  
The examiner stated that the veteran would get tensed up at 
times and was inclined to be restless.  He noted that the 
veteran's palms were moist.  The diagnoses entered were 
cerebral concussion with no residuals found and cephalalgia, 
secondary to tension.

A September 1969 VA general medical examination shows 
diagnoses of laceration of the left index finger, 
superficial, and shell fragment wounds in the left leg, but 
well healed and asymptomatic.

In an October 1969 rating decision, the RO granted service 
connection for scars of the left leg, residuals of shell 
fragment wounds and residual scar, laceration wound of the 
left index finger and assigned noncompensable evaluations.  
The veteran's disabilities remained at noncompensable 
evaluations for the remainder of his life.

The record reflects that the veteran died in November 1987.  
The death certificate shows the cause of death as "Pending 
Toxicology."  An "Amendment of Medical and Health Section 
Data," dated November 1987, shows the immediate cause of 
death to be "consistent with hepatic failure" due to, or as 
a consequence of, "cirrhosis of liver."

In her claim for dependency and indemnity compensation 
benefits, the appellant asserts that the veteran had been 
exposed to horrible tragedies while in Vietnam, which 
included sustaining injuries, witnessing death, and risking 
his life for fellow soldiers.  She noted that her husband was 
a decorated veteran.  The appellant stated that the veteran 
was emotionally and mentally unstable as a result of his 
service in Vietnam.  She stated that the veteran would drink 
to kill his pain from his post-traumatic stress disorder 
symptoms.  She noted that she was not contending that the 
veteran died of the physical injuries he had sustained in 
service.  The appellant stated that she could not take her 
husband shopping because he hated crowds.  She added that the 
veteran had flashbacks and nightmares.

In a statements from the veteran's brother, he stated that 
the veteran was a good man, who was "clean" of alcohol 
prior to entering service and that after his return, he had 
very bad problems with drugs and alcohol.  He added that the 
veteran's mind was not well.  He stated that he was service 
connected for post-traumatic stress disorder and that his 
brother, the veteran, had similar symptoms of night sweats 
and flashbacks.

Statements from friends indicate that the veteran would drink 
while talking about Vietnam and that the veteran had symptoms 
of flashbacks, nightmares, depression, and survivor's guilt.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection for cirrhosis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2002).

Service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

The veteran was service connected for scars on his left leg 
and on his left index finger at the time of his death.  There 
is no evidence in the claims file that supports a finding 
that either or both of these disabilities contributed to the 
veteran's death.  The death certificate clearly shows the 
causes of the veteran's death, which were listed as hepatic 
failure due to, or as a consequence of, cirrhosis of the 
liver.  The service medical records are silent for any 
endocrine defects while in service.  Thus, there is no 
competent evidence establishing that the veteran's service-
connected disabilities contributed to his death.

Next, the appellant has alleged that the veteran had post-
traumatic stress disorder, which caused him to drink to 
excess to kill the pain from his post-traumatic stress 
disorder symptoms.  The Board has thoroughly reviewed the 
evidence of record and, while there was a notation in the 
September 1969 VA neurological examination report that the 
veteran described himself as a nervous person with an 
increase in nervousness following his combat in Vietnam, the 
Board finds that such is not equivalent to a diagnosis of 
post-traumatic stress disorder during the veteran's lifetime.  
The Board is unable to construe the September 1969 complaint 
as being indicative of a diagnosis of post-traumatic stress 
disorder.  The examiner entered a diagnosis of cephalalgia, 
secondary to tension.  Even if the Board conceded that the 
veteran had post-traumatic stress disorder, there is no 
competent evidence establishing that post-traumatic stress 
disorder contributed to the veteran's death.  While the 
appellant, the veteran's brother, and two of the veteran's 
friends have alleged that the veteran had post-traumatic 
stress disorder and that he drank in excess as a result of 
his post-traumatic stress disorder, they are not competent to 
make an assertion that post-traumatic stress disorder 
contributed to the veteran's death, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The death certificate clearly shows the causes of the 
veteran's death, which were listed as hepatic failure due to, 
or as a consequence of, cirrhosis of the liver.  
Additionally, to accept that the veteran had post-traumatic 
stress disorder, which caused him to drink to excess, which 
caused his cirrhosis of the liver, which caused his death, is 
too tenuous without any medical evidence to support these 
connections.  Assuming, hypothetically, that the record 
provided a basis for service connecting post-traumatic stress 
disorder, with alcoholism as a recognized manifestation, then 
there would be a reasonable basis for granting benefits such 
as claimed in this case.  The medical evidence of record does 
not, however, support such a chain of circumstances, and 
recognizing alcoholism as a manifestation of a psychiatric 
disorder requires a clinical opinion, as opposed to lay 
statements from friends and family.  Without a recognized 
association of alcoholism as a manifestation of the service-
connected psychiatric disability in question, it should be 
pointed out that governing regulations provide that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, as was this one, 
not the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301.  Thus, even if cirrhosis was shown to be the 
result of alcohol abuse, which abuse was not shown to be a 
clinical manifestation of, as would be pertinent to this 
case, post-traumatic stress disorder, it could not serve as 
the basis for service connection for cause of death under 38 
C.F.R. § 3.301.  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.  
Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

